Exhibit CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER REQUIRED BY RULE 13A - 14(B) OR RULE 15D - 14(B) AND 18 U.S.C. 1350 In connection with the Quarterly Report of Edgetech Services Inc. On Form 10-QSB for the period ended January 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report" ), I, Adam Radly, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Sec. 1350, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 15, 2009 By: /s/ Adam Radly Adam Radly Chief Executive Officer
